The Chancellor.
In this case, the only adultery charged, is that with divers persons unknown to the complainant. Apart from the proof, no divorce can be granted on such bill. The adultery charged, must be designated either by the name of the adulterer, or by circumstances, and the time when, and place where, it was committed. Charging a woman with being an adulteress generally, is not sufficient. Marsh v. Marsh 1 C. E. Green 391.
If this objection to the pleading had no foundation, the proof fails. The charge is of adultery with divers persons, whose names were unknown. The proof, and only proof, is of adultery with one Joshua II. Butterworth, whose person and name were well known to the complainant, as appears by the evidence.
The bill must be dismissed, without prejudice as to filing a new bill for adultery with Joshua H. Butterworth.